Citation Nr: 1721759	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, 
Pension Management Center, in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual limit for payment of non-service-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Department of Veterans Affairs (VA) Regional Office, Pension Management Center (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's above-captioned claim was date-stamped as received by VA on September 12, 2014.  The Board observes that the Veteran submitted this as a "Fully-Developed" claim, using VA Form 21-526EZ .  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA examination, may still be required prior to the adjudication of the claim.

In his September 12, 2014 claim, the Veteran listed his and his spouse's sources of income, but did not provide any information as to their medical, legal, or other unreimbursed expenses.  Further, the evidence of record does not include any such information that pertains to the 2015 calendar year.  

In March 2017, the Veteran submitted evidence of unreimbursed expenses that he or his spouse incurred, all of which were dated in 2016.

In April 2017, the Veteran submitted a redundant claim for pension that included information regarding his and/or his spouse's unreimbursed expenses, all of which were again dated in 2016. 

Although the Veteran submitted the above-captioned claim pursuant to the fully developed claim program, which limits VA's duty to develop the claim, the Board finds that a remand is warranted for further development.  Specifically, in the interest of fairness and due process, the Board finds that the AOJ should attempt to obtain from the Veteran evidence or information regarding his and/or his spouse's medical, legal, or other unreimbursed expenses from September 12, 2014 to December 31, 2014; from January 1, 2015 to December 31, 2015; and January 1, 2017 to the present.

Accordingly, the case is REMANDED for the following action:

 1.  The AOJ must contact the Veteran and his representative and request that they submit or identify evidence regarding medical, legal, or other unreimbursed expenses from September 12, 2014 to December 31, 2014; from January 1, 2015 to December 31, 2015; and from January 1, 2017 to the present.  Based on their response(s), the AOJ must attempt to procure copies of all records that have not previously been obtained from identified sources.

2.  Once the above action has been completed, the AOJ must re-adjudicate the issue.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

